Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 1/8/2021 after the Final Office Action dated 10/09/20. Claim 1 has been canceled. 
Claims 2-20 are pending.

Note: For printing purposes, the independent claim 19 is being rearranged to be the preceding claim to all other dependent claims (2-18 and 20) in IFW-PTOL-Issue Classification form.

Allowable Subject Matter
Claims 19 and 2-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 19 is the inclusion of the limitation 
“…the supporting unit further has a projection that projects rearward relative to the first protruding portion at a location of the at least one corner removed and supports a member of the display device at a rear of the supporting unit.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 19. Claims 2-18 and 20 are allowed by virtue of their dependency.
Yamashita US 2010/0066937, Ogura US 2009/0079902 and Hamada US 2009/ 0128732 are silent as of the specific limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871